DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 in the reply filed on October 26, 2022, is acknowledged. 
Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 26, 2022. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The claim terms “reduced,” a “reduced, thallium compound,” and “a reduced, thallium-containing inorganic precursor material” are interpreted in light of at least ¶[0103] of corresponding U.S. Patent Appl. Publ. No. 2022/0033993 as meaning that the starting oxidized thallium compound has been chemically reduced by reaction with the carbon powder such that a quantity of oxygen is removed from the oxidized thallium compound.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites the limitation "the melt" in l. 11.  There is insufficient antecedent basis for this limitation in the claim.  Dependent claims 2-11 are similarly rejected due to their direct or indirect dependence on claim 1. 

The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-4 and 8-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the use oxidized thallium with an inorganic precursor material comprised of elemental Tl, S, or Sn, binary Tl halide compounds, binary Tl sulfide compounds, or binary Tl tin compounds, does not reasonably provide enablement for the use of any and all solid starting inorganic materials as claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question:  is the experimentation needed to practice the invention undue or unreasonable?  The standard to be applied is set forth in In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  See also MPEP 2164.  The factors to be considered to determine whether any necessary experimentation is undue, also known as The Wand factors, include, but are not limited to:  
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The invention disclosed in the instant application and recited in claims 1-11 relates to a method for forming a purified thallium compound by combining an oxidized thallium compound with carbon powder in a reaction vessel, sealing the reaction vessel under vacuum, melting, and then solidifying the resulting mixture.  Claim 1 specifically recites an embodiment in which “at least two solid starting inorganic precursor materials” are combined with at least one of the materials being comprised of oxidized thallium, but does not further define the second solid inorganic precursor.  Moreover, the specification as originally filed does not provide an explicit definition for what may be considered as a “solid starting inorganic precursor material.”  Accordingly, the language of claim 1 merely requires that the precursor be “solid” and that it be “inorganic” which necessarily encompasses a wide range of inorganic materials, including polymers such as PVC, polystyrene, PTFE, and the like, high melting point ceramics such as TaN or TaC, and even rare earth metals such as uranium or plutonium.  However, neither the specification nor the claims as originally filed teach or suggest the actual growth conditions, including parameters such as the temperature, pressure, type of reaction vessel, and precursor types and amounts necessary to form a melt which may be solidified into a purified thallium compound by using any and all “solid starting inorganic precursor materials” as claimed.  It therefore is the Examiner’s position that the scope of claim 1 is not fully enabled by the specification as originally filed.  Dependent claims 2-4 and 8-11 are similarly rejected due to their dependence on claim 1.  



Allowable Subject Matter
Claims 5-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach, disclose, or reasonably suggest a method for forming a purified thallium compound comprising combining aa least one starting oxidized thallium compound or at least two solid starting inorganic precursor materials selected from elemental thallium, sulfur, and tin, binary thallium halide compounds, binary thallium sulfide compounds, and binary thallium tin compounds with carbon powder in a reaction vessel; sealing the reaction vessel under vacuum; melting the mixture such that the carbon from the carbon powder reduces the thallium oxide; and solidifying the melted material as recited in the context of claim 5 which depends from claim 4 which, in turn, depends from claim 1.  Dependent claims 6-7 would be similarly allowable due to their dependence on claim 5.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The closest prior art of record includes a publication to M.F. Churbanov, et al. publication entitled "Behavior of impurity inclusions during vacuum distillation of tellurium," Inorganic Materials, Vol. 37, No. 10, pp. 1017-20 (2001) which, in at least Fig. 1 and the Experimental and Results sections on pp. 1017-18, teaches a method of purifying tellurium by distillation in flowing hydrogen.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604. The examiner can normally be reached Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714